     Case: 1:18-cv-07982 Document #: 13 Filed: 01/25/19 Page 1 of 4 PageID #:42



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DEUTSCHE LEASING USA, INC.,                          )
                                                     )
               Plaintiff,                            )
                                                     ) Case No.: 18 cv 07982
       v.                                            )
                                                     )
INTERNATIONAL IRON, LLC and JON M.                   )
HALL, JR., INDIVIDUALLY,                             )
                                                     )
               Defendants.                           )
                                                     )

                     PLAINTIFF’S PRELIMINARY STATUS REPORT

       Plaintiff DEUTSCHE LEASING USA, INC. (“DL USA”), by its attorneys Vincent T.

Borst and Teresa A. Minnich of Robbins Salomon & Patt, Ltd. presents its Preliminary Status

Report to the Court as follows:

I.     NATURE OF THE CASE:

            a. Attorneys:

                   i. For Plaintiff: Vince T. Borst and Teresa A. Minnich of Robbins Salomon

                       & Patt, Ltd., 180 N. LaSalle St., Ste. 3300, Chicago, Illinois 60601.

                   ii. For Defendants: Defendants will obtain local counsel.

            b. Basis for Federal Diversity Jurisdiction:

                   i. Plaintiff DL USA is a Delaware corporation with its principal place of

                       business at 190 S. LaSalle Street, Suite 2150, Chicago, Illinois 60603.

                   ii. Defendant International Iron is a Florida limited liability company with its

                       principal place of business at 2325 Clark Street, Apopka, Florida 32703.
Case: 1:18-cv-07982 Document #: 13 Filed: 01/25/19 Page 2 of 4 PageID #:43



               The members of International Iron are Hall, a citizen of the State of

               Florida, and Cindy Page, also a citizen of the State of Florida.

           iii. Defendant Hall is an individual and a citizen of the State of Florida.

     c. Nature of Claims:

            i. Count I of the Complaint: DL USA alleges that International Iron

               breached the Floor Plan Financing Agreement No. 100-0010978, dated

               October 19, 2015, by failing to make timely monthly interest and other

               payments.

           ii. Count II of the Complaint: DL USA alleges that it is entitled to recover as

               against Hall pursuant to the terms of the Personal Guaranty between Hall

               and DL USA, as a result of International Iron’s breach of the Floor Plan

               Financing Agreement No. 100-0010978.

           iii. Counterclaims: There are no counterclaims at present.

     d. Legal and Factual Issues:

            i. Plaintiff DL USA:       The legal and factual issues will include the terms

               and interpretation of the Floor Plan Financing Agreement No. 100-

               0010978 and the Personal Guaranty, Defendants’ breach of those

               documents, and Plaintiff’s damage resulting from those breaches.

           ii. Defendants:     Defendants accepted service of the Complaint on

               December 10, 2018, through their Florida counsel. Accordingly, their

               Answers are due on February 8, 2019.

     e. Relief Sought: Plaintiff seeks $1,174,496.51, plus interest from the date of

        default.
    Case: 1:18-cv-07982 Document #: 13 Filed: 01/25/19 Page 3 of 4 PageID #:44



  II.    PENDING MOTION AND CASE PLAN

         a. The initial status hearing is scheduled for January 31, 2019 at 9:00 a.m.

         b. Defendants accepted service of the Complaint on December 10, 2018, through

            their Florida counsel. Accordingly, their Answers are due on February 8, 2019.


                                                  DEUTSCHE LEASING USA, INC.

                                                  By: /s/ Teresa A. Minnich
                                                          One of its attorneys

Vincent T. Borst, Esq. (6192904)
Teresa A. Minnich, Esq. (6299526)
ROBBINS, SALOMON & PATT, LTD.
180 N. LaSalle Street
Suite 3300
Chicago, Illinois 60602
312.782.9000
vborst@rsplaw.com
tminnich@rsplaw.com
     Case: 1:18-cv-07982 Document #: 13 Filed: 01/25/19 Page 4 of 4 PageID #:45



                                CERTIFICATE OF SERVICE

      The undersigned certifies that he/she served the foregoing Plaintiff’s Preliminary Status
Report, upon the following person(s) entitled to notice in this cause:
   C. Andrew Roy
   Winderweedle, Haines, Ward & Woodman, P.A.
   329 Park Avenue North, Second Floor
   PO Box 880
   Winter Park, Florida 32790-0880
   aroy@whww.com

by e-mail to the address listed above on January 25, 2019.


                                            _/s/ Teresa A. Minnich______________________
